Nonfinal Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 71-73, 75, 78, 82-84, 88-92 and 132-140 are pending in the present application.  Claims 132-140 stand withdrawn from further consideration as being drawn to a nonelected invention.  Claims 71-73, 75, 78, 82-84 and 88-92 stand rejected as indicated below.

Specification
The use of the term FLOWLAC™, AVICEL™PH102, FAST FLO™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as 
commercial marks.
Note:  Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as marks.  See MPEP § 608.01(v) II. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 71-73, 75, 78, 82-84 and 88-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/084,560 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims are drawn to injectable composition comprising COX-2 inhibitors of the structure:

    PNG
    media_image1.png
    165
    332
    media_image1.png
    Greyscale
wherein R1 is trifluromethoxy (see for example, reference 
claims 34-36).  Unlike the reference claims, the instant claims are limited to 

    PNG
    media_image2.png
    188
    625
    media_image2.png
    Greyscale
.  However, the reference disclosure sets forth:

    PNG
    media_image2.png
    188
    625
    media_image2.png
    Greyscale
(see page 3 of the cited reference).  Therefore, the claims are rendered anticipated/obvious by the claims and disclosure of the cited reference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The rejection of claims 71, 78, 82, 84 and 88 under 35 USC 112, second paragraph is withdrawn.

Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim is indefinite because the structure of formula (III) is incomplete:

    PNG
    media_image3.png
    129
    307
    media_image3.png
    Greyscale
.  Correction is requested.
For this reason, the skilled artisan would be unable to determine the metes and 
bound of the claimed invention

Claim Rejections - 35 USC § 103
The rejection of claims 71-73, 75, 78, 82-84 and 88-92 under 35 U.S.C. 103 over Patel et al. (US 2014/0296191) and. Seefher et al. (AAPS Pharm Sci Tech. 2003 Sep; 4(3): 36-44. Published online 2003 Jun 5. doz 10.1208/pt040333) and Guarnerieri et al. (US 20080096910) is withdrawn.

Claim(s) 71-73, 75, 78, 82-84 and 88-92 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 6,077,850) in view of Strickley, 2004 and Klang, 2013.
Carter et al. teaches benzopyrans such as:

    PNG
    media_image4.png
    132
    229
    media_image4.png
    Greyscale
useful as anti-inflammatory agents for treating cyclooxygenase-2 mediated disorders, such as, pain, headaches, fever, arthritis, asthma, etc. (see the entire article, especially Abstract, col. 5, line 2 – col. 9, line 50 and Example 16).  The reference also teaches 
the compounds can be used in combination with opioids such as buprenorphine 
as recited by instant claims 89 and 90 (see col. 10, lines 25-43);
the compounds can be administered subcutaneously (see col. 171, lines 14-26);
the amount of the compound administered and the dosage regimen is dependent on various factors including age, weight, sex and medical condition, etc. (see col. 171, lines 52-67);
the compounds can be formulated for parenteral administration in the form of 
aqueous or non-aqueous sterile injections/suspensions (see col. 173, lines 19-21) and
the compounds can be dissolved in solvents such as polyethylene glycol, propylene glycol, ethanol, sodium chloride, etc. (see col. 173, lines 24-29).

The reference does not teach the claimed amounts of propylene glycol, polyethylene glycol, ethanol, anti-oxidant, etc. 
However, like Carter, both Strickley and Klang teach propylene glycol, polyethylene glycol and ethanol as excipients useful in preparation of injectable formulations (see the articles in their entireties).
Strickley teaches 
injectable formulations such as subcutaneous injection (see page 214, right col. 2nd full paragraph; page 227, Subcutaneous Injection);
formulations comprising various amounts of propylene glycol, polyethylene glycol and ethanol, including amounts encompassed by the instant claims (see Tables IV, V); and
propylene glycol, polyethylene glycol 300 and ethanol as water-miscible solvents available for injectable formulations that are entirely organic; are normally used in combinations with each other and as preferred choices (see page 209, Table II; page, 222, Water-Miscible Organic Injectable Formulations, 1st paragraph; paragraph bridging pages 227-228); and
Klang teaches
ethanol, polyethylene glycol and propylene glycols are useful in dissolving drugs with low water solubility (see page 55, Water-Miscible Solvents); 
the addition of antioxidants to formulations to help prevent oxidation of the active 
drugs (see page 57, Antioxidants); and
causes of instability of parenteral preparations (see page 61, Stability).

Therefore, the use of co-solvents such as propylene glycol, polyethylene glycol and ethanol and the addition of antioxidants for formulation of injectables were known in the art at the time of the present invention.  As would be known to the skilled artisan in the art, the determination of solvent systems and amounts of each solvent useful in the solubility of a drug is routinely done in the pharmaceutical art and, thus, would have been within the level of skill of the ordinary artisan at the time of the present invention.
Additionally, Strickley teaches (i) many cosolvent formulations are marketed using rather high concentrations of organic solvents, (ii) propylene glycol causes a hemolytic response both in vivo and in vitro and said can be reduced by either a tonicifying agent or polyethylene glycol 400 and (iii) ethanol is often used in conjunction with propylene glycol (see page 214, right col., 1st and 2nd full paragraphs; paragraph bridging pages  218-219).  In essence, Strickley provides a motivation to combine polyethylene glycol with ethanol and propylene glycol, i.e., to reduce the hemolytic effect of propylene glycol.
 In short, 
propylene glycol, polyethylene glycol and ethanol are routinely utilized in the formulation of injectable as evidenced by the art;
Carter teaches the use of propylene glycol, polyethylene glycol and ethanol to dissolve the claimed compound;
Stickley provides motivation to combine polyethylene glycol with co-solvent of 
propylene glycol and ethanol; and
The determination of the amounts of each of propylene glycol, polyethylene glycol and ethanol for dissolving the compound of Carter would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical art. 
The determination of the amounts of actives as well as the addition of anti-oxidants are also rendered obvious based on the teaching in the art and the level of skill of the ordinary artisan in the pharmaceutical art at the time of the present invention. 
Additionally, as recognized by
MPEP §2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409); and
MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of percentages”).
For these reasons, the claimed invention is rendered prima facie obvious.

Other Matters
Applicant’s argument that the use of propylene glycol and polyethylene glycol at the concentrations recited by the claims was thought in the art to be unsuitable for injectable formulations is noted.  However, as shown above Stickley exemplifies various injectables with high amounts of propylene glycol or polyethylene glycol (see Tables IV and V).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628